Case 1: #: 2486

 

 

 

 

PROB 22 DOCKET NUMBER (Tran. Court)
Rev. 2/88

(Rev. 2/68) 0207 1:14CR00476

TRANSFER OF JURISDICTION -: DOCKET NUMBER (Rec. Court)
rn orers 3:19-cr-54-HZ
NAME AND ADDRESS OF PROBATIONER/SUPERMISHD-REVEASEE DISTRICT DIVISION
IN CLERK'S OFFICE ,
US DISTRICT COURT E.D.N.Y. Eastern District Of New York

 

NAME OF SENTENCING JUDGE

* FEB 0% 2019 f Hon. I Leo Glasser, USDJ

 

 

DATES OF PROBATION/ | FROM TO

BROOKLYN OFFICE | supervisep RELEASE

Date Received Date of Expiration

 

 

 

 

OFFENSE

Count 3: Me y
MONEY LAUNDERING CONSPIRACY

18 U.S.C. § 1956(h), 18 U.S.C. § 1956(a)(1)

Not more than 20 years imprisonment/$250,000 fine

(Class C Felony)

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT.OF NEW YORK

 

IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
or supervised releasee named above be transferred with the records of this Court to the United States
District Court for the District of Oregon upon that Court’s order
of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this court.* =

L-#-/7 s/l_ Leo Glasser, USDJ
Date

nited States District Judge

 

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
releasee be accepted and assumed by this Court from and after the entry of this order.

 

 

Effective Date United States District Judge

 

 
